
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 682
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To award a congressional gold medal to
		  Edward William Brooke III in recognition of his unprecedented and enduring
		  service to our Nation.
	
	
		1.Short titleThis Act may be cited as the
			 Edward William Brooke III
			 Congressional Gold Medal Act.
		2.FindingsThe Congress finds as follows:
			(1)Edward William Brooke III was the first
			 African American elected by popular vote to the United States Senate and served
			 with distinction for 2 terms from January 3, 1967, to January 3, 1979.
			(2)In 1960, Senator Brooke began his public
			 career when Governor John Volpe appointed him chairman of the Boston Finance
			 Commission, where the young lawyer established an outstanding record of
			 confronting and eliminating graft and corruption and proposed groundbreaking
			 legislation for consumer protection and against housing discrimination and air
			 pollution.
			(3)At a time when few African Americans held
			 State or Federal office, Senator Brooke became an exceptional pioneer,
			 beginning in 1962, when he made national and State history by being elected
			 Attorney General of Massachusetts, the first African American in the Nation to
			 serve as a State Attorney General, the second highest office in the State, and
			 the only Republican to win statewide in the election that year, at a time when
			 there were fewer than 1,000 African American officials in our nation.
			(4)He won office as a Republican in a state
			 that was strongly Democratic.
			(5)As Massachusetts Attorney General, Senator
			 Brooke became known for his fearless and honest execution of the laws of his
			 State and for his vigorous prosecution of organized crime.
			(6)The pioneering accomplishments of Edward
			 William Brooke III in public service were achieved although he was raised in
			 Washington, DC at a time when the Nation’s capital was a city where schools,
			 public accommodations, and other institutions were segregated, and when the
			 District of Columbia did not have its own self-governing institutions or
			 elected officials.
			(7)Senator Brooke graduated from Paul Laurence
			 Dunbar High School and went on to graduate from Howard University in
			 1941.
			(8)Senator Brooke’s enduring advocacy for
			 self-government and congressional voting rights for the citizens of Washington,
			 DC has roots in his life and personal experience as a native
			 Washingtonian.
			(9)Senator Brooke served for 5 years in the
			 United States Army in the segregated 366th Infantry Regiment during World War
			 II in the European theater of operations, attaining the rank of captain and
			 receiving a Bronze Star Medal for heroic or meritorious achievement or
			 service and the Distinguished Service Award.
			(10)After the war, Senator Brooke attended
			 Boston University School of Law, where he served as editor of the school’s Law
			 Review, graduating with an LL.B. in 1948 and an LL.M. in 1949, and made
			 Massachusetts his home.
			(11)During his career in Congress, Senator
			 Brooke was a leader on some of the most critical issues of his time, including
			 the war in Vietnam, the struggle for civil rights, the shameful system of
			 apartheid in South Africa, the Cold War, and United States’ relations with the
			 People’s Republic of China.
			(12)President Lyndon B. Johnson appointed
			 Senator Brooke to the President’s Commission on Civil Disorders in 1967, where
			 his work on discrimination in housing would serve as the basis for the 1968
			 Civil Rights Act.
			(13)Senator Brooke continued to champion open
			 housing when he left the Senate and became the head of the National Low-Income
			 Housing Coalition.
			(14)Senator Brooke has been recognized with
			 many high honors, among them the Presidential Medal of Freedom in 2004, an
			 honor that recognizes an especially meritorious contribution to the
			 security or national interests of the United States, world peace, cultural or
			 other significant public or private endeavors; the Grand Cross of the
			 Order of Merit from the Government of Italy; a State courthouse dedicated in
			 his honor by the Commonwealth of Massachusetts, making him the first African
			 American to have a State courthouse named in his honor; the NAACP Spingarn
			 Medal; and the Charles Evans Hughes award from the National Conference of
			 Christians and Jews.
			(15)Senator Brooke’s biography, Bridging The
			 Divide: My Life, was published in 2006, and he is the author of The Challenge
			 of Change: Crisis in Our Two-Party System, published in 1966.
			(16)Senator Brooke became a racial pioneer, but
			 race was never at the center of his political campaigns.
			(17)He demonstrated to all that with
			 commitment, determination, and strength of character, even the barriers once
			 thought insurmountable can be overcome.
			(18)He has devoted his life to the service of
			 others, and made enormous contributions to our society today.
			(19)The life and accomplishments of Senator
			 Brooke is inspiring proof, as he says, that people can be elected on the
			 basis of their qualifications and not their race.
			3.Congressional Gold Medal
			(a)Presentation authorizedThe Speaker of the House of Representatives
			 and the President pro tempore of the Senate shall make appropriate arrangements
			 for the presentation, on behalf of the Congress, of a gold medal of appropriate
			 design to Edward William Brooke III in recognition of his unprecedented and
			 enduring service to our Nation.
			(b)Design and strikingFor purposes of the presentation referred
			 to in subsection (a), the Secretary of the Treasury (hereafter in this Act
			 referred to as the Secretary) shall strike a gold medal with
			 suitable emblems, devices, and inscriptions, to be determined by the
			 Secretary.
			4.Duplicate medalsThe Secretary may strike and sell duplicates
			 in bronze of the gold medal struck pursuant to section 3 under such regulations
			 as the Secretary may prescribe, at a price sufficient to cover the cost
			 thereof, including labor, materials, dies, use of machinery, and overhead
			 expenses, and the cost of the gold medal.
		5.Status of medals
			(a)National medalsThe medals struck pursuant to this Act are
			 national medals for purposes of chapter 51 of title 31, United States
			 Code.
			(b)Numismatic itemsFor purposes of section 5134 of title 31,
			 United States Code, all medals struck under this Act shall be considered to be
			 numismatic items.
			6.Authority to use fund amounts; proceeds of
			 sale
			(a)Authority To use fund amountsThere is authorized to be charged against
			 the United States Mint Public Enterprise Fund, such amounts as may be necessary
			 to pay for the costs of the medals struck pursuant to this Act.
			(b)Proceeds of saleAmounts received from the sale of duplicate
			 bronze medals authorized under section 4 shall be deposited into the United
			 States Mint Public Enterprise Fund.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
